Citation Nr: 1754305	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  13-22 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent prior to December 6, 2016, for lumbosacral strain, status post L4-L5 postero-lateral fusion and L5-S1 laminectomy, excluding those periods during which the Veteran has been assigned a temporary total rating (TTR) under 38 C.F.R. § 4.30.

2. Entitlement to an increased rating in excess of 40 percent from December 6, 2016 forward, for lumbosacral strain, status post L4-L5 postero-lateral fusion and L5-S1 laminectomy.

3. Entitlement to an initial rating in excess of 40 percent for right lumbar radiculopathy.

4. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 




REPRESENTATION

Veteran represented by:	Matthew D. Hill, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

G. A. Ong, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) from March 2011 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran provided testimony at a June 2016 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the electronic claims file.

In October 2016, the Board remanded this matter for further evidentiary development. The examinations having been provided, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The RO granted an increased rating of 40 percent for the Veteran's lumbosacral strain in an April 2017 rating decision, effective December 6, 2016. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded for the entire period on appeal, the claim is still in controversy and on appeal. Id. The issue has been recharacterized on the title page to reflect the staged increase. 

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). As noted in the prior Board remand, the Board has found that evidence of unemployability has been submitted, and therefore the issue of entitlement to TDIU has been raised by the record. 

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. 

As part of the prior Board remand dated October 2016, the Board determined that the issue of entitlement to special monthly compensation based on loss of use of a creative organ was raised by the record during the June 2016 Board hearing and VA treatment records that include a diagnosis of erectile dysfunction from at least August 2010. As of the date of this decision, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board continues to not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1. Prior to December 6, 2016, lumbar spine range of motion was functionally limited to 30 degrees or less. 

2.  Lumbosacral strain has been manifested by less than 30 degrees of forward flexion of the thoracolumbar spine, but not by unfavorable ankyloses of the entire thoracolumbar spine. 

3. Throughout the period on appeal, the Veteran's right lumbar radiculopathy has been manifested by no more than moderately severe incomplete paralysis of the sciatic nerve. 

4. The Veteran's service-connected disabilities of lumbosacral strain and right lumbar radiculopathy do not preclude him from securing and following a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  Prior to December 6, 2016, lumbosacral strain, status post L4-L5 postero-lateral fusion and L5-S1 laminectomy, was 40 percent disabling. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.10, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).

2.  Lumbosacral strain, status post L4-L5 postero-lateral fusion and L5-S1 laminectomy, is no more than 40 percent disabling. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.10, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017). 

3. The criteria for a rating in excess of 40 percent for right lumbar radiculopathy have not been met. 38 U.S.C.A. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2017). 

5. The criteria for TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2017). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017). The RO provided timely notice in its letter dated January 2010 that met the requirements. The notice included all criteria for service connection on a direct basis and an explanation of the Veteran's and VA's respective responsibilities to obtain relevant evidence. Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006). 

Concerning the right lumbar radiculopathy, the appeal arises from the Veteran's disagreement with the evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required. 

In addition, the duty to assist the Veteran has also been satisfied in this case. The RO associated the Veteran's service and VA treatment records with the claims file. All released or submitted private treatment records have been associated with the claims file in addition to records from the Social Security Administration. No other relevant records have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). The record also contains reports of VA examinations in April 2010, March and April 2011, April 2013, and March 2014. Pursuant to the October 2016 remand for an addendum opinions, the Veteran was provided with VA examinations in December 2016 and March 2017. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, conducted a thorough medical examination of the Veteran, and provided sufficient supporting rationales for the opinions. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claims for rating evaluations and TDIU. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

During the hearing, the issues were clarified and the concept of evaluations was explained. In addition, it was determined that outstanding evidence was to be submitted. The actions of the Veterans Law Judge supplement the VCAA and comply with 38 C.F.R. § 3.103. 

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016). For the aforementioned reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  

II. Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). In this case, the Board finds that based on the evidence, further staged increased ratings are not warranted. 

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

A. Lumbosacral Strain

The Veteran's lumbosacral strain is currently rated under Diagnostic Code 5237, covering the spine, and is assigned a 20 percent prior to December 6, 2016, and 40 percent thereafter for lumbosacral strain, status post L4-L5 postero-lateral fusion and L5-S1 laminectomy. See 38 C.F.R. § 4.71a, Diagnostic Code 5237. 

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in the higher rating. 

Under the General Rating Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

The Notes following the General Rating Formula provide further guidance in rating diseases or injuries of the spine. Note 1 specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note 2 states that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note 3 provides that in exceptional cases, an examiner may state that because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note 2. Provided that the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.

Note 5 defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire the thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Under the Formula for Rating IVDS Based on Incapacitating Episodes (in pertinent part) a 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1) for purposes of evaluations under the Formula for Rating IVDS Based on Incapacitating Episodes, defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

      i. Period prior to Deecember 6, 2016

Prior to December 6, 2016, lumbar spine range of motion was functionally limited to 30 degrees or less.  The Board recognizes that the range of motion may wax and wane, however, in 2013, flexion was limited 20 degrees.  In addition, his testimony reflected significant functional impairment.  Here, the Board finds it unlikely that he became worse on December 6, 2016 and an uniform 40 percent evaluation is assigned.

      ii. Schedular Rating in Excess of 40 Percent 

The Board finds that an increased rating in excess of 40 percent for the Veteran's service-connected lumbosacral strain, is not warranted. The 40 percent evaluation is consistent with flexion limited to 30 degrees or less. This includes no remaining functional flexion, but does not contemplate ankylosis. See 38 C.F.R. §§ 4.71a.

The Veteran has reported using a cane for ambulation and experiencing chronic lower back pain with flare ups, and difficulty with daily activities, all of which he is competent to report. Jandreau, 492 F.3d at 1372. There is no evidence that the Veteran's statements are not credible, and they are therefore entitled to some probative weight.

The examiner in March 2014 reported the Veteran did not have ankylosis of the spine, and indicated the Veteran did not exhibit muscle spasms or guarding of the thoracolumbar spine such that he displayed abnormal gait or abnormal spinal contour. 

In a VA examination performed in December 2016, range of motion testing yielded forward flexion of 30 degrees that reduced to 25 degrees after three repetitions. The examiner indicated, however, that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use. The examiner also noted that the muscle spasm and guarding present over the lower back did not result in an abnormal gait or spinal contour. The December 2016 VA examination report indicated the Veteran did not have ankylosis of the spine. 

The examiner in March 2017 reported 25 degrees of forward flexion on initial range of motion testing but 20 degrees after three repetitions due to pain, fatigue, and lack of endurance. The examiner indicated that the Veteran's muscle spasms resulted in an abnormal gait while no ankylosis of the spine was identified. 

All of the spine examinations affirmatively reflect findings of no ankylosis, and no other medical evidence of record reflects any such limitation of favorable ankylosis of the spine. Accordingly, the 40 percent rating adequately represents any functional impairment attributable to the disability. See 38 C.F.R. §§ 4.10, 4.41 (2017). 

The VA examiners in December 2016 and March 2017 reported the Veteran does not have IVDS. The Veteran's outpatient VA treatment records from June 21, 2016 forward are silent for any notations of IVDS or incapacitating episodes, and the Veteran has not indicated that he suffers from incapacitating episodes as contemplated by the Incapacitating Episodes Formula during this period. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1. As such, the Veteran's lumbosacral strain does not meet the criteria for IVDS as defined in the rating schedule from June 21, 2016 forward.

When evaluating disabilities of the spine, any associated objective neurologic abnormalities are to be rated separately under an applicable Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. Here, service connection for the Veteran's right lumbar radiculopathy has already been granted, and therefore are already contemplated by its assigned rating. There is no evidence of any other nerve involvement during this period. As such, additional separate compensable ratings for the period from June 21, 2016 forward are not warranted at this time. 38 C.F.R. § 4.71a, General Formula, Note 1. 

The Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those listed in the criteria. See Doucette, 28 Vet. App. at 366; see also Yancy, 27 Vet. App at 484.

All potentially applicable Diagnostic Codes have been considered. See Schafrath, 1 Vet. App. at 593. For all the foregoing reasons, the preponderance of the evidence is against a rating in excess of 40 percent at any time during the pendency of the claim for this disability. Hart, 21 Vet. App. at 505. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

B. Right Lumbar Radiculopathy

The Veteran's right lumbar radiculopathy is currently rated under Diagnostic Code 8520, covering the sciatic nerve, and is assigned a 40 percent rating, based on moderately severe incomplete paralysis. See 38 C.F.R. § 4.124a, Diagnostic Code 8520. 

A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity. A 60 percent evaluation is warranted for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy of the lower extremity. An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve. 38 C.F.R. § 4.124a, Diagnostic Code 8520. Complete paralysis of the sciatic nerve is indicated when the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost. 38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

The Board observes that the words "mild," "moderate," and "severe" as used in the various codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

After a review of all the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran's right lumbar radiculopathy is no more than moderately severe. The evidence of record does not show that he experiences severe incomplete paralysis of the right sciatic nerve with marked muscular atrophy of the lower extremity. 

The Veteran competently and credibly reported that he experiences pain, numbness, and cramping in his right leg. In an NOD dated October 2012, the Veteran stated he experiences constant severe nerve pain in his right hip, leg, and foot. He further noted frequent swelling behind the knee and ankle. The Veteran also endorsed right foot numbness, severe gripping in his toes, and persistent weakness in lifting of the leg while walking. Jandreau, 492 F.3d 1372.

During the March 2011 VA examination, the Veteran displayed decreased pinprick and light touch sensation in his right lower extremity with slower, delayed, and difficult heel-to-shin coordination. The examiner described the Veteran's lumbar radiculopathy symptoms as moderately severe. 

VA outpatient treatment records dated February to July 2013 reflect the Veteran displayed decreased sensation to light touch over the right foot. Treatment records also indicate the Veteran had decreased sensation in the lateral right thigh and calf and foot with decreased sensation to vibration in the right foot. The Veteran was noted to be unable to flex his right big toe and had difficulty with extending his right toes. 

In subsequent VA examinations in April 2013 and March 2014, the examiners reported the Veteran exhibited mild pain and paresthesias in the right lower extremity in reference to the Veteran's radiculopathy. 

Pursuant to the Board remand in October 2016, the Veteran underwent an addendum VA examination in December 2016. The examiner indicated the Veteran displayed mild numbness and moderate pain and paresthesias in the right lower extremity, and had moderate incomplete paralysis of the sciatic nerve. No evidence of atrophy was noted by the examiner. Therefore, his symptomatology most closely approximates the criteria for the currently assigned 40 percent disability evaluation for moderate incomplete paralysis of the sciatic nerve.  The Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 40 percent for right lumbar radiculopathy for the entire appeal period, and the appeal for a rating in excess of 40 percent is denied.  38 C.F.R. §§ 4.3, 4.7. 

As with the service-connected lumbosacral strain, the Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those listed in the criteria regarding his right lumbar radiculopathy. See Doucette, 28 Vet. App. 366; see also Yancy, 27 Vet. App 484.

All potentially applicable Diagnostic Codes have been considered. See Schafrath, 1 Vet. App. at 593. For all the foregoing reasons, the preponderance of the evidence is against a rating in excess of 40 percent at any time during the pendency of the claim for this disability. Hart, 21 Vet. App. at 505. As such, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3. For these reasons, the claim is denied.

III. TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). For the purposes of determining rating level, disabilities resulting from a common etiology or affecting a single body system are considered a single disability. 38 C.F.R. § 4.16(a). When two or more disabilities are treated as one, the ratings for those disabilities are combined using the combined ratings table. 38 C.F.R. § 4.25.

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease. See 38 C.F.R. § 4.16(a). The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

The Veteran meets the threshold requirements for TDIU. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). The Board finds that the Veteran's service-connected disabilities of lumbosacral strain and right lumbar radiculopathy arise from a common etiology of status post L4-L5 postero-lateral fusion and L5-S1 laminectomy, and thus may be considered as a single disability rated at 60 percent for the period from December 6, 2016. Therefore, the threshold requirements of TDIU from December 6, 2016, are met. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The primary inquiry for each period is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16. In determining whether the Veteran was capable of obtaining and maintaining gainful employment, the Board must consider the Veteran's work history, education, and any special training.

VA outpatient treatment records reflect that after service, the Veteran worked in a warehouse for approximately 40 years. The Veteran had to lift 45-pound boxes as he worked at the end of the assembly line handling finished products. In his application, the Veteran similarly reported he worked in a production line from 1988 to 2006. Thereafter, he indicated he last worked from May 2007 to February 2008 as a packer. He also reported a high school education and identified no further education or training. 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose, 4 Vet. App. at 363.

The Board finds that the Veteran is able to secure or follow a substantially gainful occupation despite his service-connected disabilities. Although the records demonstrate a worsening of the Veteran's service-connected lumbosacral strain during the appellate period that would increasingly affect his ability to perform physical labor, the record does not establish that the Veteran is unable to perform sedentary work. 

The Veteran stated to the VA examiner in April 2011 that his disabilities caused no interference with jobs. The Veteran further noted he was independent in all activities of daily living. The April 2013 VA examiner opined the Veteran has no functional loss or impairment of the thoracolumbar spine. The VA examiner further opined the Veteran's thoracolumbar spine condition did not impact his ability to work. Although the VA examiner in March 2014 observed pain on movement of the spine, he also opined that the condition imposed no impact on the Veteran's ability to work.  

In December 2016, the VA examiner opined the Veteran is unable to stand or sit for more than 30 minutes without changing posture, walk for than 30 minutes, or carry more than 20 pounds. The examiner opined the Veteran can drive, but is unable to run, kneel, or squat. Thereafter, a subsequent opinion obtained in March 2017, the VA examiner opined the Veteran cannot stand or sit for more than 30 minutes, and cannot lift more than 20 pounds. The VA examiner opined the Veteran cannot walk on heels, needs help with activities of daily living, and cannot walk without assistive devices. The examiner further opined the Veteran may have difficulty driving, distinguishing hot liquids in the lower extremities, would have difficulty if rapid movement is needed in an emergency, and would not be able to perform activities needing rapid leg motion. 

In this regard, the VA examinations consistently conclude that based on the Veteran's education, prior work history and experience, the Veteran's service-connected disabilities do not limit him to the extent that he could not engage in sedentary or semi-sedentary employment. These conclusions were based on interviews of the Veteran, review of the claims file and examination of the Veteran, and are entitled to great probative weight.  

The record further contains a report by a vocational consultant retained by the Veteran's representative in September 2017. She opined that due to chronic symptoms, the Veteran has been unable to maintain substantially gainful employment on a regular and consistent basis even at the sedentary level of work due to his service-connected disabilities since October 2007 when he was last capable of performing substantial gainful employment as a warehouse worker. She opined that the Veteran's past educational achievements have not provided him with a skill base that transfers to alternative sedentary employment and the performance of his past occupations did not provide him with skills that transfer to sedentary alternative employment. Nevertheless, the vocational consultant did not consider whether the Veteran could transfer to unskilled sedentary occupations. Instead, she relied upon the Veteran's reported inability to perform his past work as basis for the opinion that he is unable to perform a range of occupations at an arguably lesser exertional level. 

Additionally, the Board has considered the Veteran's lay assertions that he is unemployable due to his service-connected disabilities. At the June 2016 Board hearing, the Veteran testified he was unable to work due to severe pain and tiredness. However, the Board finds the objective medical evidence to be more probative than his lay assertions in determining that his service-connected disabilities do not render the Veteran unable to secure or follow a substantially gainful occupation. See Jandreau, 492 F.3d at 1372. 

The evidence does not demonstrate that the Veteran is unable to secure and follow any substantially gainful occupation by reason of his service-connected disabilities.  Ultimately, the Board places far more probative weight on the Veteran's work history, as well as on results of recent evaluations of the Veteran's service-connected disabilities and the findings of examiners. Here, the evidence is against a finding of inability to obtain and retain substantially gainful employment due to service-connected disabilities.

In this case, the objective evidence simply does not demonstrate that the Veteran is unable to obtain or retain substantially gainful employment solely because of his service-connected disabilities. The Board concludes that the objective evidence outweighs the Veteran's and retained vocational consultant's lay assertions regarding unemployability. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim is denied.  See 38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to a rating of 40 percent prior to December 6, 2016, for lumbosacral strain, status post L4-L5 postero-lateral fusion and L5-S1 laminectomy, is granted.

Entitlement to a rating in excess of 40 percent for lumbosacral strain, status post L4-L5 postero-lateral fusion and L5-S1 laminectomy, is denied.

Entitlement to an initial rating in excess of 40 percent for right lumbar radiculopathy is denied.

Entitlement to a TDIU due to service-connected disabilities is denied. 


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


